DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) filed on March 14, 2019 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mobile device and camera (claim 4); portable electronic device (claim 14); image acquisition module (claim 14); display screen (claim 14);  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In review of a claimed invention for eligibility under USC 101, the USPOT has provided the 2019 PEG 
	Step 1: Is the claim to a process, machine, manufacture or composition of matter: Yes.  The claims recites “a method for determining…”.  
	Pre-Step 2: Can analysis be streamlined?  When viewed as a whole, the eligibility of the claim is self-evident:  No.  Eligibility is not self-evident.
	Step 2A. Prong 1:  Does the claim recite an Abstract Idea, Law of Nature or Natural Phenomenon?  Yes, the claim recites an Abstract Idea.  Specifically, the claim recites a combination of mental activities and methods of organizing human activity.
	As claimed, claim 1 recites three steps, each of which is a human activity and/or mental activity.  In step one, this requires the medical practitioner (optometrist, ophthalmologist, etc.) to either look up on a hand written chart the previous Rx (prescription) of the patient or ask the patient for their Rx - i.e. human/mental activity.  The second step includes the practitioner asking the patient, who is wearing their corrective device (contacts, spectacles, etc.), to read lines from a Snellen chart - i.e. a visual acuity test, which is again a mental/human activity.  Based on the patient’s answers to the Snellen chart/visual acuity test, and along with the medical chart having the previous Rx, the practitioner mentally performs step three and decides if the patient needs an updated Rx.
	Step 2A. Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  No. There are no additional elements. No machine, apparatus, or otherwise.
Step 2B:  Does the claim recited additional elements that amount to significantly more than the judicial exception? No.  There are no additional elements.  Additionally, the claim captures what is a well-known and routine/conventional activity known in the industry as an “Rx check”.  A patient with a current prescription (Rx) comes to the eye doctor to get the prescription reviewed because something might be amiss.  The steps of claim 1 are performed to identify if the current Rx is outdated, incorrectly manufactured, etc. and a new/updated Rx is determined.
	As to claim 2, the claim fails to resolve the USC 101 issue.  Specifically, the claim recites additional human activity (e.g. determining an astigmatism correction) performed by the practitioner.
	As to claim 3, the claim fails to resolve the USC 101 issue.  Specifically, the claim recites an additional human activity of obtaining the Rx of the previous glasses, contact lens, etc.  In other words, the practitioner literally reads the previous/current Rx.
	As to claim 5, the claim fails to resolve the USC 101 issue.  Specifically, the claim recites the abstract idea of the subjective human activity to obtain the visual acuity as well as a mathematical concept of statistics to obtain the visual acuity.
	As to claim 6, the claim fails to resolve the USC 101 issue. Specifically, the claim includes the mental activity of the practitioner comparing the correction information.
	As to claim 7, the claim fails to resolve the USC 101 issue. Specifically the claim merely recites the units of optical power as the as the correction data.
	As to claim 8, the claim fails to resolve the USC 101 issue.  Specifically the claim recites the additional abstract idea of mathematical relationships which does not resolve the USC 101 issues.
claim 9, the claim fails to resolve the USC 101 issue. Specifically, the claim merely a specific unit of parameter as a level.
	As to claim 10, the claim fails to resolve the USC 101 issue.  Specifically, the claim recites the abstract idea of mathematical relationships and does not resolve the USC 101 issues.
	As to claim 11, the claim fails to resolve the USC 101 issue.  Specifically, the claim recites the abstract idea of mathematical relationships and does not resolve the USC 101 issues.	
	As to claim 12, the claim fails to resolve the USC 101 issue.  Specifically, the claim appears to recite additional mental steps of determining current versus previous age and relating such visual acuity to statistics of vision changes over time.
	As to claim 13, the claim fails to resolve the USC 101 issue. Specifically, the claim is directed to the human activity of a visual acuity test performed with e.g. a Snellen chart.
	As to claim 14, the claim fails to resolve the USC 101 issue. Specifically, while the claim now recites a system that includes a portable electronic device, imaging module, display screen, and computer program, such features are insignificant extra-solution activity (MPEP 2106.05(g)) to implement the judicial exception on a generic computer (MPEP 2106.05(f)).
	As to claim 15, the claim fails to resolve the USC 101 issue.  Specifically, while the claim now recites a computer system that includes a portable electronic device, imaging module, and display screen, such features are insignificant extra-solution 
	As to claim 16, the claim fails to resolve the USC 101 issue for the reasons set forth in claim 3.
	As to claims 17-18, the claims fail to resolve the USC 101 issue for the reasons set forth in claim 5.
	As to claim 20, the claim fails to resolve the USC 101 issue for the reasons set forth in claim 6.
	
	Claim 4 resolves the issue of USC 101 by applying the judicial exception with a particular machine and non-abstract components for measuring the previous correction of the correction device - i.e. using the target, camera, and mobile device to determine the refraction of the spectacle lens.
	Claim 19 is dependent upon claim 4 and thus is eligible.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
	a) image acquisition module…in claims 14, 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 8, the claim recites “said complementary visual correction need” which lacks antecedent basis.
	As to claim 10, the claim recites “the complementary visual correction need” which lacks antecedent basis.
claim 10, the claim recites “the predefined vision acuity reference” which lacks antecedent basis. 
	As to claim 11, the claim recites “the Sphere complementary optical power” which lacks antecedent basis.
	As to claim 11, the claim recites “the Cylinder complementary optical power” which lacks antecedent basis.
	As to claim 12, the claim recites “the predefined vision acuity reference” which lacks antecedent basis.
	As to claim 12, the claim recites “the evolution of the vision acuity” which lacks antecedent basis.
	As to claim 12, the claim recites “the current age of the individual” which lacks antecedent basis.
	As to claim 12, the claim recites “a statistical process in which it is assumed…” which appears to be some subjective determination of information - i.e. the intended user makes some assumptions (MPEP 2173.05(b).IV).  It is unclear what objective means/information are to be employed to assess the visual acuity by the statistical process if the information is a subjective “assumption”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	As to claim 14, the claim recites “a system for the execution of a method…for the execution of at least a part or full of one or more steps of the method of claim 1” which explicitly removes the requirement to perform all the steps of claim 1.  Thus claim 14 does not include all the limitations of claim 1 (MPEP 608.01(n).III).
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 13-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Liang (US 2019/0335993).
	As to claim 1, Liang teaches a method for determining an updated visual correction need for designing a new vision correction device of an individual already 
	As to claim 2, Liang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Liang further teaches in the third step, a complementary visual correction need is determined based on the current visual acuity parameter assessed in the second step and the complementary visual correction need is added to the previous level of correction of the previous vision correcting device for determining the updated visual correction need (Liang Fig. 1 - 18; para. [0028], [0029]).
	As to claim 3, Liang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Liang further teaches the previous vision correcting device was designed according to the content of a prescription that was issued by an eye care professional (Liang Fig. 1 - 11, 12; para. [0024]), the content being a level of correction (Liang Fig. 1 - 11, 12, 13) and the acquisition of the previous level of correction of the previous vision correcting device is done by obtaining it from the content of the prescription (Liang Fig. 1 - 11, 12, 13; Fig. 3 - 32; para. [0009]); or by 
	As to claim 4, Liang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Liang further teaches the measure of the previous level of correction of the previous vision correcting device is made with a process using a visual target and a mobile device having a camera and in which images of the visual target through the previous vision correcting device are analyzed (Liang para. [0009] determination of previous prescription using a lensometer (lensmeter) which is a “mobile” device with camera and target projection to determine lens prescription1).
	As to claim 5, Liang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Liang further teaches the assessment of the current vision acuity parameter of the individual wearing the previous vision correcting device is done through one of the following processes: an objective process with a measuring apparatus, a subjective process requesting a visual sensorial evaluation from the individual, a statistical process (Liang Fig. 1 - 16; para. [0010], [0011], [0029], [0041], [0055]).
	As to claim 6, Liang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Liang further teaches the updated visual correction need is determined based on the result of a comparison between the current vision acuity parameter of the individual and a predefined vision acuity reference (Liang para. [0028]-[0029]).
claim 7, Liang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Liang further teaches the updated vision correction need and the previous level of correction of the previous vision correcting device each comprises an optical power (Liang para. [0028]-[0030]).
	As to claim 8, Liang teaches all the limitations of the instant invention as detailed above with respect to claim 7, and Liang further teaches the updated visual correction need comprises a Sphere optical power (Psphere) related to the correction of nearsightedness or farsightedness, and a Cylinder optical power (Pcylinder), related to the correction of astigmatism, and wherein the complementary visual correction need comprises a Sphere complementary power (Pcsphere), related to the correction of nearsightedness of farsightedness, and Cylinder complementary optical power (Pccylinder) related to the correction of the astigmatism (Liang Fig. 1- 18; Fig. 3 - 32; para. [0005], [0026], [0036], [0045], claim 1).
	As to claim 9, Liang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Liang further teaches the current visual acuity parameter comprises a vision acuity level (Liang Fig. 1 - 16; para. [0026]).
	As to claim 10, Liang teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Liang further teaches the current vision acuity level comprises a current spherical acuity level (Acuity-sphere), that is related to the nearsightedness or farsightedness of the individual and a current cylindrical acuity level (Acuity-cylinder), that is related to the astigmatism of the individual (Liang Fig. 1- 18; Fig. 3 - 32; para. [0005], [0026], [0036], [0045], claim 1), and in the third step, the determination of the complementary visual correction need is based on a function that 
	As to claim 13, Liang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Liang further teaches the assessment of the current vision acuity parameter of the individual wearing the previous vision correcting device is performed through a subjective process in which at least one optotype is shown to the individual, wherein the current vision acuity parameter comprises a vision acuity distance assessed in the second step as an optimal value of the distance defined between the eyes of the individual and the previous vision correcting device, or between the previous vision correcting device and the at least one optotype, this optimal distance value being suitable for obtaining a desired acuity level upon the visual sensorial evaluation of the individual (Liang para. [0027], [0052], [0055]).
	As to claim 14, Liang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Liang further teaches a system for execution of a method for determining an updated correction need for designing a new vision correcting device of an individual already having a previous vision correcting device previously designed to correct his/her vision, wherein the system comprises a portable electronic device comprising at least an image acquisition module, a display screen, and computer program executed in the electronic device, the computer program being configured to operate the electronic device for the execution of at least a part or full of one of one or more steps of the method of claim 1 (Liang para. [0037]).
claim 15, Liang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Liang further teaches a non-transitory computer readable medium on which is stored a program adapted to perform the method of claim 1, when installed and executed in a computer system for the execution of a method for determining an updated visual correction need for designing a new vision correcting device of an individual already having a previous vison correcting device previously designed to correct his/her vision, wherein the computer comprises a portable electronic device comprising at least an image acquisition module and a display screen (Liang para. [0037]).
	As to claim 16, Liang teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Liang further teaches the previous vision correcting device was designed according to the content of a prescription that was issued by an eye care professional (Liang Fig. 1 - 11, 12; para. [0024]), the content being a level of correction (Liang Fig. 1 - 11, 12, 13) and the acquisition of the previous level of correction of the previous vision correcting device is done by obtaining it from the content of the prescription (Liang Fig. 1 - 11, 12, 13; Fig. 3 - 32; para. [0009]); or by measuring the correction provided by the individual’s previous vision correcting device (Liang para. [0009], [0036], [0047]). 
	As to claim 17, Liang teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Liang further teaches the assessment of the current vision acuity parameter of the individual wearing the previous vision correcting device is done through one of the following processes: an objective process with a measuring apparatus, a subjective process requesting a visual sensorial evaluation 
	As to claim 18, Liang teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Liang further teaches the assessment of the current vision acuity parameter of the individual wearing the previous vision correcting device is done through one of the following processes: an objective process with a measuring apparatus, a subjective process requesting a visual sensorial evaluation from the individual, a statistical process (Liang Fig. 1 - 16; para. [0010], [0011], [0029], [0041], [0055]).
	As to claim 19, Liang teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Liang further teaches the assessment of the current vision acuity parameter of the individual wearing the previous vision correcting device is done through one of the following processes: an objective process with a measuring apparatus, a subjective process requesting a visual sensorial evaluation from the individual, a statistical process (Liang Fig. 1 - 16; para. [0010], [0011], [0029], [0041], [0055]).
	As to claim 20, Liang teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Liang further teaches the updated visual correction need is determined based on the result of a comparison between the current vision acuity parameter of the individual and a predefined vision acuity reference (Liang para. [0028]-[0029]).
	
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liang as applied to claim 10 above, and further in view of Meslin (Practical Refraction)2.
	As to claim 11, Liang teaches all the limitations of the instant invention as detailed above with respect to claim 10, but doesn’t specify the computer powers of the sphere and cylinder.  In the same field of endeavor Meslin teaches updating/determining subjective prescription (Meslin pages 22-30) by using Swaine’s Rule (Meslin page 23) which provides the power of ametropia = Sphere value - 0.25D/vision level (thus for ametropia = 0; then Sphere value = 0.25D/vision level where vision level is in decimal. The LogMar to decimal conversion is LogMar = -log(decimal).  While Meslin doesn’t show the cylinder equation which is √2*(Sphere power), such √2 factor being routine optimization by those of ordinary skill in the art in view of Meslin.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to compute the powers as P-Sphere = 0.25/exp(-Acuitysphere) and P-Cylinder = √2*0.25/exp(-Acuitycylinder) since as taught by Meslin, such changes in Sphere/Cylinder are well known in the art for the purpose of determining a subjective refraction to fine tune the objective refraction (Meslin pages 22-30).




	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liang as applied to claim 9 above, and further in view of Fung et al. (US 9,775,509).
	As to claim 12, Liang teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Liang further teaches prescription changes as age (Liang para. [0002]), and the previous correcting device was made at the related previous age of the individual, the correction of vision provided at that time gave the individual the predefined vision acuity reference (Liang Fig. 1 - 11, 12), but doesn’t specify the evolution of the vision acuity level of the individual along his/her age follows statistical curves or laws based on the evolution of acuities in a population of individuals along their ages, wherein the current age of the individual is obtained and the previous age of the individual is determined and the current vision acuity level is obtained from the curve or law passing at the predefined vison acuity reference at the previous age, the current acuity level being the point at the current age of said passing curve or law.
	In the same field of endeavor Fung teaches a method for providing updated vision correction such that the evolution of the vision acuity level of the individual along his/her age follows statistical curves or laws based on the evolution of acuities in a population of individuals along their ages, wherein the current age of the individual is obtained and the previous age of the individual is determined and the current vision acuity level is obtained from the curve or law passing at the predefined vison acuity reference at the previous age, the current acuity level being the point at the current age of said passing curve or law (Fung Fig. 6; col. 2:5-20; col. 3:15-25; col. 4:40-47; col. 4:55-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a statistic based age related .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marsden et al. (How to measure distance visual acuity)3 is cited as an example of human based VA determination.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 23, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Lensmeter
        2 Meslin, Dominique. Practical Refraction. Essilor Academy Europe, 2008 (Year: 2008)
        3 Marsden, Janet, et al. “How to Measure Distance Visual Acuity.” Community Eye Health Journal, 2014 (Year: 2014)